PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/976,526
Filing Date: 10 May 2018
Appellant(s): Sur, Rajesh



__________________
Timothy Scott Moore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Burton et al. (US 2019/0176994).
Regarding claim 1, Egoyants discloses an apparatus configured to heat smokable material to volatilize at least one component of the smokable material (abstract) comprising:
a housing (7; Fig. 1-4) containing smokable material (5; equivalent to an aerosol precursor composition);
a heater (3; Fig. 7-9) comprising a plurality of heating regions (10; equivalent to a plurality of heating elements) in the form of a projection, such as an upstanding heating plate (Paragraph 69; see Fig. 9; equivalent to a segmented heater), wherein a particular one of the heating regions is activated, thermal energy is supplied to the smokable material located directly adjacent to the heating region without substantially heating the remainder of the smokable material (Paragraph 71; equivalent separately powerable to heat and thereby vaporize components of the aerosol precursor composition); and
a controller (12; equivalent to a control component) electrically connected to an energy source and the heater so that is can control their operation by sending and receiving signals, and in particular, control activation of the heater in a sequential order (Paragraph 72-73; also see method in Fig. 10, Paragraph 74).
	However, Egoyants is silent as to a logic circuit coupled to the segmented heater, the logic circuit being a demultiplexer, and including a data input and a plurality of outputs each output of which is coupled to a respective one of the plurality of heating elements of the segmented heater; and a processor configured to produce a logic signal as a waveform that switches between a high voltage level and a low voltage level that represent respectively a first value and a second value, the processor being coupled and configured to provide the logic signal including at least the first value to the data input of the logic 
	Burton teaches a heating device comprising a plurality of resistive heating elements (abstract) reasonably pertinent to the problem of providing a high performance custom controller for the heaters (Paragraph 10; thereby improving the electronics) comprising a PID control module (852, 944; Fig. 8-9), a drive and sense module (855, 946) (collectively the PID control module and the drive and sense module are interpreted as a processor), a demultiplexer (856, 947; Paragraph 55) comprising a data input (see Fig. 8-9) and the demultiplexer increasing the number of output channels of the controller (paragraph 124; equivalent to a plurality of outputs) connected to heaters (858) in the form of an array of heating elements (Paragraph 55; interpreted as a segmented heater), and thermocouples (838); wherein the PID control module provides a heater drive signal output for one heating element (Paragraph 55), and the demultiplexer directs power among selected heaters (Paragraph 55), wherein the demultiplexer may receive a voltage and supply that voltage to the selection of individual heaters (Paragraph 124), from the drive and sense module which uses pulse-width modulation (PWM; equivalent to a signal as waveform having a high level and a low level) to output each heater channel’s voltage (Paragraph 110-111). Burton further teaches that the methods above may be implemented by a logic circuit (Paragraph 145). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known controller of Egoyants with the known controller of Burton including a PID control module, drive and sense module, and demultiplexer, and thermocouples in order to obtain the predictable result of directing voltage among selected heaters (Burton; Paragraph 55, 124), with the benefit of preventing overtemperature (i.e. over-heating) (Burton; Paragraph 56) and rapidly and efficient control the temperature of the device (Burton; Paragraph 56). Furthermore, one of ordinary skill in the art would appreciate that prevention of over-heating is further advantageous because it would prevent combustion of the smokable material, which is a goal of Egoyants (Paragraph 26).
Regarding claim 2, modified Egoyants discloses the smokable material comprises tobacco (paragraph 77; equivalent to a solid).
Regarding claim 3, modified Egoyants discloses the individual heating regions comprising upstanding heating plates extending into the smokable material (Paragraph 69; equivalent to a plurality of electrically conductive prongs) are spaced apart (Paragraph 69; Fig. 9).
Regarding claim 4, modified Egoyants discloses the smokable material comprises tobacco (paragraph 77; equivalent to a solid), and the individual heating regions comprising upstanding heating plates extending into the smokable material (Paragraph 69; equivalent to a plurality of electrically conductive prongs) are spaced apart lengthwise along the smokable material (Paragraph 69; Fig. 9).
 Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Burton et al. (US 2019/0176994) as applied to claim 1 above, and further in view of Parks (“DEMUX, MUX, and Decoders: How to Expand I/O”).
Regarding claim 5, modified Egoyants discloses the device as discussed above with respect to claim 1, comprising the demultiplexer including the data input and the plurality of outputs (Burton; Fig. 8-9; Paragraph 124).
However, modified Egoyants does not explicitly teach the demultiplexer further including one or more selection inputs, and wherein the processor is further coupled to the one or more selection inputs and configured to select via the one or more selection inputs the one or more outputs of the demultiplexer and thereby cause the demultiplexer to provide the first value and thereby the high voltage level to one or more outputs.
	Parks teaches a demultiplexer (see Fig. 1A) connected to a microcontroller (see Fig. 1A), the microcontroller having two address pins (A0, A1; equivalent to one or more selection inputs) and a third pin serving as a digital output (D0) whose signal can be redirected to up to four external peripheral components by toggling the address pins into one or more states (Page 2, Paragraph 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known demultiplexer of modified Egoyants (Burton; Paragraph 124) to include the known address pins as in Parks in order to obtain the predictable result of redirecting the voltage output to the heaters (Parks; Page 2, Paragraph 1). 

Regarding claim 6, the claim limitation “the processor is configured to select no more than one of the one or more outputs and thereby cause the demultiplexer to provide the first value and thereby the high voltage level at no more than one of the one or more outputs” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of modified Egoyants is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claim 7, modified Egoyants discloses the address pins include one of four states including <A1:A0>= 00, 01, 10, and 11 (Park; Page 2, Paragraph 1; equivalent to the first and second values being binary values), the heating elements are arranged in an array (Burton; Paragraph 55; equivalent to the heating elements are arranged in a sequence) such that the toggling of the address pins in the four states redirects the digital output signal to the four external components (Park; Page 2, Paragraph 1) at predetermined intervals (Egoyants; Paragraph 75).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al. (US 2014/0270726) in view of Burton et al. (US 2019/0176994) as applied to claim 1 above, and further in view of McCafferty et al. (US 5372148).
Regarding claim 11, modified Egoyants discloses the device as discussed above with respect to claim 1.
However, modified Egoyants is silent as to a sensor coupled to the plurality of outputs and configured to measure voltage or current to the heating elements of the plurality of elements of the segmented heater. 
McCafferty discloses an apparatus for controlling energy flow into a heating load array of a smoking article (abstract) comprising means for measuring the amount of energy delivered to a selected heating element (see claim 1) wherein energy measurement means comprises an analog-to-digital converter to measure a voltage that is applied to the heating load and provide a digital representation of the measured voltage (see claim 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an analog-to-digital converter as in McCafferty to the circuit of modified Egoyants in order to measure the voltage applied to the heating load (McCafferty; claim 13) with the benefit of allowing a microcontroller monitor changes in the amount of energy stored in the power supply to determine if the battery must be recharge or replaced and allowing the apparatus to enter a dormant mode (McCafferty; Column 6, lines 1-8).
(2) Response to Argument
(A) First, the Appellant argues that the Examiner erred in finding Burton is analogous to the claimed invention (App. Br. 4). The Examiner respectfully disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
The Appellant argues that Burton is a different field of endeavor (App. Br. 5). Specifically, the Appellant argues that “Burton is direct to an ice protection system and method of anti-icing and de-icing aerodynamic structures” whereas the claimed invention “is directed to smoking articles and control of a segmented heater to heat and thereby vaporize components of an aerosol precursor composition” (App. 
The Examiner contends that Burton is reasonably pertinent to the problem faced by the inventor rather than being in the same field of endeavor as the claimed invention.  
The Appellant argues that Burton is not reasonably pertinent to the particular problem with which the invention is concerned (App. Br. 5). Specifically, the Appellant argues that “the claimed invention address a problem particular to smoking articles and control of a segmented heater to heat and thereby vaporize components of an aerosol precursor composition. Burton is not reasonably pertinent to this problem. Instead, Burton is pertinent (and directed) to the problem of proper function of an in-flight ice protection system which requires that the system maintain an appropriate application of heat along critical surfaces” (App. Br. 5). 
In order for a reference to be “reasonably pertinent” to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem." In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007).
The Examiner respectfully disagrees and contends that the Appellant’s view of the problem solved is narrower than Examiner’s view of the problem solved. The instant invention describes that “it may be desirable to provide aerosol delivery devices with improved electronics such as may extend usability of the devices” (see instant specification at [0005]) by using logic circuits including demultiplexers (see instant specification at [0011]-[0012]) in order to power one or more heating elements (see instant specification at [0021]). Similarly, Burton teaches the use of a logic circuit in the form of a demultiplexer to power respective resistive heating devices (Fig. 8) for the purpose of preventing overheating and/or catastrophic failure of the system which would lead to degradation of the device (see [0008]). Therefore, Burton’s teaching of using a demultiplexer to prevent overheating and/or catastrophic failure would have reasonably commended itself to the inventor’s attention in considering his problem of extending the usability of usability of his electronic cigarettes by preventing degradation of the device. 
The Appellant argues Burton addresses the problem of heating elements overheating at higher power densities such as those needed for icing conditions at temperatures, airspeeds, or atmospheric conditions experience by an in-flight ice protection system (App. Br. 6). The Appellant argues there is no 
The Examiner does not find this argument persuasive. First, Burton discloses that the teachings are not necessarily limited to the aforementioned higher power density heating applications ([0002]). Second, the Examiner contends that aerosol delivery devices operate at similar higher power densities. Burton teaches that the controller can provide from about 0-1800 W of power to one or more of the heating elements ([0049]). Egoyants teaches that the battery has a capacity of 1000-3000 mAh and a voltage of 3.7 V ([0102]). Joule’s law recites that P = IV, where P is the power, I is the current, and V is the voltage. Therefore, Egoyants teaches that the maximum power output from the aerosol device is 3.7-11.1 Wh (3.7*1000/1000 and 3.7*3000/1000), which overlaps the power output found in Burton. Appellant’s argument relates to power density (i.e. power/volume). Given the difference in volumes in the airfoils of Burton (on the scale of m3) and electronic cigarettes of Egoyants (on the scale of cm3), aerosol delivery devices operate at higher power densities than wind turbines and airfoils. Lastly, the Appellant’s argument depends on the assumption that overheating does not occur at lower power densities than the ones taught by Burton. However, there is no evidence to show that overheating does not occur at lower power densities. 
The Appellant further argues that an aerosol delivery device does not experience icing conditions (App. Br. 6). 
	The Examiner respectfully disagrees. The Appellant neglects common knowledge that an electronic cigarette may operate in different seasonal temperatures in regular operating conditions (e.g. temperature difference between winter and summer). 
Therefore, the Appellant has failed to provide sufficient evidence that Burton is not analogous art because Burton is reasonably pertinent to the problem solved by the inventor of improving electronics of the device and extending usability of the device, electronic cigarettes operates at a higher power density than airfoils, and electronic cigarettes experience seasonal temperature differences. 
(B) Second, the Appellant argues that the each of the rationales the Examiner provides for modifying Egoyants with Burton are flawed (see App. Br. 7). The Examiner respectfully disagrees.

Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	The Examiner respectfully disagrees because Egoyants does not disclose any structure for directing voltage among heaters or preventing over-heating of the device; Egoyants merely discloses that the aerosol device can operate in such a manner. Critically, Egoyants does not teach how the device prevents combustion of the material from occurring. Egoyants does not teach any feedback mechanism that preventing overheating. Egoyants teaches that the controller 12 may be configured to de-activate the heater, or reduce the power being supplied to the heater 3 in between puffs ([0077]). In other words, the puffs control when the heater is activated and deactivated, but is silent as to how a controller would prevent overheating if a user, for example, continuously puffs on the electronic cigarette or continuously holds down an activation button. The use of Burton’s PID controller and temperature sensors allows the processor to constantly monitor the temperature of the heaters to prevent overheating (see Burton; [0062]). 
	The Appellant further argues that Egoyants does not explicitly disclose how its device heats smokable material without combustion because that is in fact the state of the art (App. Br. 8). However, the Applicant impermissibly cites to a Wikipedia article last modified June 29, 2021 (App. Br. 8), which is more than three years after the instant applications effective filing date of the May 10, 2018.
	The Appellant finally argues that there is absolutely no evidence or explanation to support the Examiner’s position that outside air temperature would be helpful in determining power output or ideal temperatures in the system of Egoyants (App. Br. 8). 

The Appellant argues that the rapid and efficient control of the temperature device rationale is flawed because there is no evidence that Egoyants’ smoking article requires a similar power density that causes overheating and therefore would even benefit from the same or even a similar system as provided above (App. Br. 9).
 The Appellant’s argument depends on the assumption that Burton has a higher power density than Egoyants. However, as the Examiner noted above, Burton teaches that the teachings are not necessarily limited to higher power density applications ([0002]) and the Examiner has shown that Egoyants’ electronic cigarette have a higher power density than the airfoils of Burton due to an overlapping range in power output between electronic cigarettes and airfoils and the size/volume difference between electronic cigarettes and air foils.
Therefore, the Appellant failed to provide sufficient evidence to show that the Examiner’s rationales for combining Egoyants with Burton is flawed because Egoyants does not provide any physical structures for preventing overheating, Egoyants implies that air temperature is relevant to aerosol delivery, and electronic cigarettes operate at higher power densities than airfoils. 











 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SONNY V NGUYEN/Examiner, Art Unit 1747        
                                                                                                                                                                                                
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747    

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.